Citation Nr: 1632145	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  15-44 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lower back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from December 1952 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Board notes that, while the Veteran's representative submitted a Statement of Representative in Appeals Case in December 2015, prior to certification to the Board, his representative was not provided with an opportunity to submit an Informal Hearing Presentation prior to the Board's review of the case. However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this Remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As a preliminary matter, the Board notes that the Veteran's service treatment records are unavailable as determined in an August 2008 Formal Finding of the Unavailability.  In this regard, such notes that the National Personnel Records Center (NPRC) was contacted and appropriate steps were taken to attempt to obtain the records; however, such were unavailable as they were destroyed in a fire at NPRC. 

The Board acknowledges that where service records have been lost or destroyed through no fault of the Veteran, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548   (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  It is noted, however, that the case law does not lower the legal standard for proving a claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In this regard, the Veteran contends that he injured his back during his military service while serving in Korea from 1952 to 1954.  Specifically, he reports that he fell against the back of a tank and injured his back.  He also alleges that his work in the tank division was physically demanding.  The Veteran further states that he has had back symptoms since such time.   

An April 1976 post-service treatment record from Dr. Zeitler reflects that the Veteran injured his back in May 1975 while lifting heavy objects in the process of unloading his truck.  His initial pain became more intense two weeks thereafter and he was subsequently hospitalized in traction at Goshen General Hospital by his family physician, Dr. Bowser.  As the Veteran did not respond to such conservative treatment, he was referred to another physician, Dr. Ellis at Elkhart General Hospital, and was diagnosed with herniated nucleus pulposus on the left side at L-5, S-1.  As such, a laminectomy was performed in November 1975.  Subsequent post-service treatment records continue to show ongoing treatment for the Veteran's back disorder, to include a fusion in 1995.

Despite the Veteran's post-service back injury, in light of his statements regarding an in-service back injury, a physically demanding job during service, and a continuity of symptomatology, and the fact that his service treatment records are unavailable, the Board finds that a remand is necessary in order to afford him a VA examination so as to determine the nature and etiology of his back disorder.

The Board further notes that, in his initial June 1976 claim for pension benefits, the Veteran reported that he had applied for benefits from the Social Security Administration (SSA).  In this regard, he submitted a March 1976 letter from such agency that indicates that his claim had been independently reviewed by a physician and disability examiner and, thereafter, upon a review of all evidence, the previous determination denying his claim for disability insurance benefits was proper.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Furthermore, the records referenced by Dr. Zeitler in his April 1976 statement are not on file.  Therefore, a remand is necessary to attempt to obtain them.  Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include those from Dr. Zeitler, Dr. Bowser, Goshen General Hospital, Dr. Ellis, and Elkhart General Hospital.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
Contact the Veteran and request that he identify any other relevant treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  Thereafter, schedule the Veteran for an examination to determine the nature and etiology of his claimed low back disorder. The record and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  Thereafter, the examiner should address the following inquiries:

(A)  Identify all current lower back disorders found to be present.

(B)  Offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed lower back disorder had its onset in, or is otherwise related to, the Veteran's military service, to include his described in-service injury when he fell against the back of a tank and/or his physically demanding work in the tank division. 

In rendering such opinion, the examiner should consider the lay and medical evidence of record, to include the documentation regarding the Veteran's post-service May 1975 back injury and his statements regarding a continuity of symptomatology.  

The examiner is advised that the lack of documented treatment in service cannot serve as the sole basis for a negative finding as the Veteran's service treatment records were destroyed in a fire. 

The examiner should provide a rationale for any opinion offered.

4. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

